Title: To George Washington from Fairlie Christie, 25 March 1795
From: Christie, Fairlie
To: Washington, George


          
            Sir
            Kingston Jamaica, March 25th 1795.
          
          I hope your Excellency will excuse a Stranger taking the Liberty of addressing a Letter to you, but although I have not the

Honour of knowing you personally, I am no Stranger to the Character and many Virtues you possess; Mr Hylton who lately arrived here from America, having mentioned your Excellency’s Wish to have a Bread fruit plant, as also some others of the Plants we have lately had introduced into this Island, I have by the Ship which carries this, sent your Excellency 39 Plants, a Catalogue of which you will please to receive inclosed, as also a Catalogue of such Plants as are in our Botanick Garden in Leguanea, by the first opportunity you shall receive a Catalogue of the Plants in the Botanick Garden at Bath, and I beg Leave Sir, to assure you, that you will confer much Honour and Pleasure on me, by sending me a List of such Plants, that are either the Growth of this Island, or of such as are in either of our publick Gardens, that you wish to have sent you, and you may depend on their being got ready for you with the utmost Expedition, having the Honour of being one of the Members of Assembly who are Trustees for both Gardens, I have a Right to order such Pla⟨nts⟩ as I chuse, but I am very certain if our Assembly was sitting that they would take much Pleasure in ordering such Plants as you thought would be useful or Ornamental, to have introduced into America, Dr Dancer has got 3 Bread fruit plants in Baskets for your Excellency at Bath but they will not be ready for near six Weeks, but if a good Opportunity offers, I will send you one Plant before that Time, we have already eaten the Fruit, it far surpasses our most sanguine Expectations, and if it will thrive in the Southern parts of America it will be a great Aquisition, but I doubt it; it is however well worth the Tryal; the Akee, the Jaack & the Cherimoya are all very fine Fruits the last is the Fruit so much celebrated for the Fragrance of its Flowers, and the richness of its Fruit, by Don John de Ulloa in his Voyage to Peru, to measure a Degree of Latitude near the Equator, the Akee when eaten raw, tastes like an unripe Filbert, when boiled till soft, in Salt & Water, and beat up with a little Butter, Salt & Pepper, it resembles, and infinitely surpasses in Flavour, the richest Marrow, the Jaack Fruit weighs above 20 lb. and it eats when washed in Salt & Water, like a rich pine & Granadillo mixed, we have them in thousands, any Quantity of the Plants may be had, or of any that are in the Catalogue if such as the Botanist mentions can conveniently be sent us, we will esteem ourselves honoured and much obliged, I most fervently pray God, long to preserve your Excellency, for

a Blessing to those people, which he in his mercy has destined you to govern, and for an Example to all mankind—I have the Honour to be with the utmost Respect Your Excellency’s most obedient and most humble Servant
          
            Fairlie Christie
          
        